This opinion is subject to administrative correction before final disposition.




                                 Before
                     KING, STEPHENS, and BAKER,
                        Appellate Military Judges
                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Tyre L. YOUNG
             Culinary Specialist Seaman (E-3), U.S. Navy
                              Appellant

                             No. 201900312

                          Decided: 19 March 2020
 Appeal from the United States Navy-Marine Corps Trial Judiciary
                              Military Judge:
                              Hayes C. Larsen
 Sentence adjudged 13 August 2019 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 12 months, and a bad-conduct discharge.
                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN
                               For Appellee:
                            Brian K. Keller, Esq.
                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                        _________________________
              United States v. Young, NMCCA No. 201900312


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866 (2012).
The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2